Case: 18-10231     Document: 00516218428         Page: 1     Date Filed: 02/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 February 25, 2022
                                  No. 18-10231
                                                                   Lyle W. Cayce
                                Summary Calendar
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Danny Lopez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 6:17-CR-35-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Danny Lopez pleaded guilty to one count of possession of a firearm by
   a felon in violation of 18 U.S.C. § 922(g)(1), and he was sentenced as an
   armed career criminal under 18 U.S.C. § 924(e) to 235 months of
   imprisonment and five years of supervised release. Lopez argues that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-10231      Document: 00516218428           Page: 2       Date Filed: 02/25/2022




                                     No. 18-10231


   district court plainly erred by applying the statutory enhancement set forth
   in the Armed Career Criminal Act (ACCA) in § 924(e). Specifically, he
   contends that after the decision in Borden v. United States, 141 S. Ct 1817
   (2021), the Texas offense of aggravated assault by threat with a deadly
   weapon does not satisfy the generic definition of aggravated assault because
   it does not require that the actor actually intend to carry out the threat, but
   only requires that the actor knowingly or intentionally make the threat.
          Because Lopez did not object to the finding that he was subject to a
   sentencing enhancement under the ACCA, we review for plain error only.
   See United States v. Davis, 487 F.3d 282, 284 (5th Cir. 2007); United States v.
   Hornyak, 805 F.3d 196, 199 (5th Cir. 2015). To prevail, Lopez must identify
   an error that is clear or obvious and that affects his substantial rights. See
   Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a showing,
   we have the discretion to correct the error if it seriously affects the fairness,
   integrity, or public reputation of judicial proceedings. Id.
          A felon who knowingly possesses a firearm is subject to a sentence of
   up to ten years. See § 924(a)(2). If, however, the defendant has three prior
   convictions for a “violent felony,” the ACCA requires a term of
   imprisonment of at least 15 years. § 924(e)(1). “[V]iolent felony” is defined
   as a felony that is either one of several specific crimes enumerated in the
   ACCA, or that “has as an element the use, attempted use, or threatened use
   of physical force against the person of another[.]” § 924(e)(2)(B)(i).
          In addition to a Texas conviction for burglary of a habitation (which,
   as Lopez concedes, we have already held to be a “violent felony” for ACCA
   purposes, see United States v. Herrold, 941 F.3d 173, 177 (5th Cir. 2019)),
   Lopez has two prior convictions for Texas aggravated assault by threat with
   a deadly weapon. The indictments, judgments, and judicial confessions show
   that both of Lopez’s aggravated assault convictions were based on assault by




                                          2
Case: 18-10231      Document: 00516218428            Page: 3    Date Filed: 02/25/2022




                                      No. 18-10231


   threat with a deadly weapon under TEX. PENAL CODE § 22.01(a)(2) and TEX.
   PENAL CODE § 22.02 (a)(2).
          The Supreme Court recently held in Borden that offenses with a mens
   rea of recklessness are not encompassed within the elements clause of the
   “violent felony” definition in the ACCA. Borden, 141 S. Ct. at 1825, 1834
   (noting that reckless conduct is not aimed “against the person of another” as
   the elements clause requires). Lopez concedes that insofar as it concerns
   threats rather than injury, the Texas assault statute requires intent or
   knowledge rather than mere recklessness. However, he argues that because
   Texas aggravated assault by threat allows for a conviction where a defendant
   has no intent to carry out the threat and has no intent for the victim to actually
   feel threatened, after Borden, the offense is outside the “elements clause.”
          We disagree. The Texas simple assault statute, § 22.01(a)(1)-(3), is
   divisible into three distinct crimes and is appropriate for the modified
   categorical approach. See United States v. Torres, 923 F.3d 420, 425 (5th Cir.
   2019). Lopez was convicted of assault by threat under § 22.01(a)(2), which
   requires proof that the defendant either intentionally or knowingly
   threatened imminent bodily injury to another. See Torres, 923 F.3d at 426
   (holding that a conviction under § 22.01(a)(2) is “a crime of violence” under
   another federal statute that defines that term in language identical to the
   ACCA language at issue here). Thus, Lopez’s prior convictions were for an
   offense that “has as an element the . . . threatened use of physical force
   against the person of another,” and accordingly they qualify as “violent
   felon[ies]” under the ACCA. § 924(e)(2)(B)(i).
           Moreover, we are bound by our reasoning in United States v. Garrett,
   24 F.4th 485 (5th Cir. 2022), to reject Lopez’s argument that Borden compels
   a different result. In Garrett, we held that the Texas offense of “[r]obbery-
   by-threat is a violent felony because intentionally or knowingly threatening or




                                           3
Case: 18-10231      Document: 00516218428           Page: 4    Date Filed: 02/25/2022




                                     No. 18-10231


   placing another in fear of imminent bodily injury or death plainly constitutes
   the ‘threatened use of physical force’ under the ACCA.” Id. at 491.
   “Furthermore,” we explained, “because robbery-by-threat requires a mental
   state of intent or knowledge rather than mere recklessness, our holding . . .
   [wa]s consistent with Borden.” Id. We rejected that defendant’s arguments
   (reminiscent of those now advanced by Lopez) that “Borden went further
   than ruling that crimes of recklessness are not ACCA violent felonies,” and
   “that a defendant must ‘direct his action at, or target, another individual’ to
   commit an ACCA predicate.” Id. n.7.
          Similarly, in this case, neither the ACCA nor Borden’s interpretation
   thereof—contrary to Lopez’s assertion—requires that an offense, in order to
   qualify as a “violent felony,” have as an element an intent to carry out the
   threat or for the victim to actually feel threatened. Rather, the fact that
   Lopez’s prior Texas convictions were for aggravated assault by threat under
   § 22.01(a)(2) (an offense which requires a mental state of knowledge or
   intent) is sufficient to bring them within the ACCA’s definition of “violent
   felony.” The district court therefore did not err, let alone plainly, in applying
   the ACCA enhancement of § 924(e).
          AFFIRMED.




                                          4